Exhibit AMENDED AND RESTATED CREDIT AGREEMENT Dated as of January 20, 2009 among GOLDEN ROAD MOTOR INN, INC., a Nevada corporation, as Borrower MONARCH CASINO & RESORT, INC., a Nevada corporation, as Guarantor the LENDERS herein named WELLS FARGO BANK, National Association, as Swingline Lender, L/C Issuer and Agent Bank TABLE OF CONTENTS RECITALS 1 ARTICLE I - DEFINITIONS 2 Section 1.01. Definitions 2 Section 1.02. Interpretation and Construction 33 Section 1.03. Use of Defined Terms 35 Section 1.04. Cross-References 35 Section 1.05. Exhibits and Schedules 35 ARTICLE II - AMOUNT, TERMS AND SECURITY OF THE BANK FACILITIES 35 Section 2.01. The Credit Facility 35 Section 2.02. Use of Proceeds of the Credit Facility 38 Section 2.03. Notice of Borrowings 38 Section 2.04. Conditions of Borrowings 39 Section 2.05. The Revolving Credit Note and Interest Rate Options 39 Section 2.06. Security for the Credit Facility 43 Section 2.07. Place and Manner of Payment 44 Section 2.08. The Swingline Facility 46 Section 2.09. Issuance of Letters of Credit 49 Section 2.10. Fees 53 Section 2.11. Late Charges and Default Rate 53 Section 2.12. Net Payments 55 Section 2.13. Increased Costs 56 Section 2.14. Mitigation; Exculpation. 57 Section 2.15. Guaranty Agreement 57 ARTICLE III - CONDITIONS PRECEDENT TO THE RESTATEMENT EFFECTIVE DATE 57 A. Closing Conditions 57 Section 3.01. Credit Agreement 58 Section 3.02. The Notes and Guaranty 58 Section 3.03. Security Documentation 58 Section 3.04. Other Loan Documents 58 Section 3.05. Articles of Incorporation, Bylaws, Corporate Resolutions, Certificates of Good Standing and Closing Certificate 59 Section 3.06. Opinion of Counsel 59 Section 3.07. Title Policy Endorsements 59 Section 3.08. Survey 60 Section 3.09. Payment of Taxes 60 Section 3.10. Insurance 60 Section 3.11. Payment of Fees and Existing Bank Loan 60 Section 3.12. Reimbursement for Expenses and Fees 60 Section 3.13. Schedules of Spaceleases and Equipment Leases and Contracts 61 Section 3.14. Phase I Environmental Site Assessments 61 Section 3.15. Skybridge Documentation 61 Section 3.16. Gaming Permits 61 Section 3.17. Financial Statements, Pricing Certificate and Total Leverage Ratio Certification 61 Section 3.18. Schedule of all Significant Litigation 62 Section 3.19. No Injunction or Other Litigation 62 Section 3.20. Additional Documents and Statements 62 B. Conditions Precedent to all Borrowings, Swingline Advances and Letters of Credit 62 Section 3.21. Notices 63 Section 3.22. Certain Statements 63 Section 3.23. Gaming Permits 64 C. Additional Conditions Precedent to Commitment Increase 64 Section 3.24. Guaranty Affirmation 64 Section 3.25. Amendments to Security Documents 64 Section 3.26. Revolving Credit Note 64 Section 3.27. Opinion of Counsel - Commitment Increase 64 Section 3.28. Endorsement of Title Insurance Policy 64 Section 3.29. Reimbursement for Expenses and Fees 64 Section 3.30. Pro Forma Financial Compliance 65 Section 3.31. Additional Documents and Statements 65 ARTICLE IV - REPRESENTATIONS AND WARRANTIES 65 Section 4.01. Organization; Power and Authorization 65 Section 4.02. No Conflict With, Violation of or Default Under Laws or Other Agreements 65 Section 4.03. Litigation 66 Section 4.04. Agreements Legal, Binding, Valid and Enforceable 66 Section 4.05. Information and Financial Data Accurate; Financial Statements; No Adverse Event 66 Section 4.06. Governmental Approvals 67 Section 4.07. Payment of Taxes 67 Section 4.08. Title to Properties 67 Section 4.09. No Untrue Statements 68 II Section 4.10. Brokerage Commissions 68 Section 4.11. No Defaults 68 Section 4.12. Employee Retirement Income Security Act of 1974 68 Section 4.13. Availability of Utility Services 69 Section 4.14. Policies of Insurance 69 Section 4.15. Spaceleases 69 Section 4.16. Equipment Leases and Contracts 69 Section 4.17. Gaming Permits and Approvals 69 Section 4.18. Environmental Certificate 69 Section 4.19. Investment Company Act 69 Section 4.20. Public Utility Holding Company Act 69 Section 4.21. Labor Relations. 70 Section 4.22. Trademarks, Patents, Licenses, Franchises, Formulas and Copyrights 70 Section 4.23. Contingent Liabilities 70 Section 4.24. CC Skybridge Documentation 70 Section 4.25. Subsidiaries 70 ARTICLE V - GENERAL COVENANTS OF BORROWER AND MCRI 71 A. General Covenants 71 Section 5.01. FF&E 71 Section 5.02. Permits; Licenses and Legal Requirements 71 Section 5.03. Protection Against Lien Claims 71 Section 5.04. Continuance of Outstanding Balance of Existing Bank Loan 71 Section 5.05. No Change in Character of Business or Location of Chief Executive Office. 71 Section 5.06. Preservation and Maintenance of Properties and Assets; Acquisition of Additional Property or Leases 72 Section 5.07. Repair of Properties and Assets 73 Section 5.08. Financial Statements; Reports; Certificates and Books and Records 73 Section 5.09. Insurance 76 Section 5.10. Taxes 80 Section 5.11. Permitted Encumbrances Only 80 Section 5.12. Advances 80 Section 5.13. Further Assurances 80 Section 5.14. Indemnification 81 Section 5.15. Inspection of the Collateral and Appraisal 82 Section 5.16. Compliance With Other Loan Documents 82 Section 5.17. Suits or Actions Affecting Borrower or MCRI 82 Section 5.18. Notice to State Gaming Control Board 82 III Section 5.19. Tradenames, Trademarks and Servicemarks 82 Section 5.20. Notice of Hazardous Materials 82 Section 5.21. Compliance with Access Laws 82 Section 5.22. Release of V/P Property as Collateral 84 Section 5.23. Compliance with Pedestrian Crossing Air Space License 84 Section 5.24. Compliance with Adjacent Driveway Lease 85 Section 5.25. Compliance with CC Skybridge Documentation 85 Section 5.26. USA Patriot Act 85 ARTICLE VI - FINANCIAL COVENANTS 86 Section 6.01. Total Leverage Ratio 86 Section 6.02. Fixed Charge Coverage Ratio 86 Section 6.03. Minimum Two Fiscal Quarter Adjusted EBITDA 86 Section 6.04. Maintenance Capital Expenditure Requirements 87 Section 6.05. Investment Restrictions 88 Section 6.06. Limitation on Distributions 88 Section 6.07. Limitation on Indebtedness 89 Section 6.08. Total Liens 90 Section 6.09. Sale of Assets, Consolidation, Merger or Liquidation. 91 Section 6.10. No Transfer of Ownership 91 Section 6.11. Limitation on Subsidiaries 92 Section 6.12. Contingent Liability(ies) 92 Section 6.13. Transactions with Members of MCRI Consolidation 92 Section 6.14. Limitation on Consolidated Tax Liability 92 Section 6.15. ERISA 92 Section 6.16. Margin Regulations 93 Section 6.17. Change in Accounting Principles 93 ARTICLE VII - EVENTS OF DEFAULT 93 Section 7.01. Events of Default 93 Section 7.02. Default Remedies 97 Section 7.03. Application of Proceeds 98 Section 7.04. Notices 99 Section 7.05. Agreement to Pay Attorney's Fees and Expenses 99 Section 7.06. No Additional Waiver Implied by One Waiver 99 Section 7.07. Licensing of Agent Bank and Lenders 99 Section 7.08. Exercise of Rights Subject to Applicable Law 100 Section 7.09. Discontinuance of Proceedings 100 ARTICLE VIII - DAMAGE, DESTRUCTION AND CONDEMNATION 100 Section 8.01. No Abatement of Payments 100 Section 8.02. Distribution of Capital Proceeds Upon Occurrence of Fire, Casualty, Other Perils or Condemnation 100 IV ARTICLE IX - AGENCY PROVISIONS 103 Section 9.01. Appointment 103 Section 9.02. Nature of Duties 103 Section 9.03. Disbursement of Borrowings 104 Section 9.04. Distribution and Apportionment of Payments 105 Section 9.05. Rights, Exculpation, Etc. 106 Section 9.06. Reliance 107 Section 9.07. Indemnification 107 Section 9.08. Agent Individually 107 Section 9.09. Successor Agent Bank; Resignation of Agent Bank; Removal of Agent Bank 107 Section 9.10. Consent and Approvals 108 Section 9.11. Agency Provisions Relating to Collateral 110 Section 9.12. Lender Actions Against Collateral 111 Section 9.13. Ratable Sharing 111 Section 9.14. Delivery of Documents 112 Section 9.15. Notice of Events of Default 112 ARTICLE X - GENERAL TERMS AND CONDITIONS 112 Section 10.01. Amendments and Waivers. 112 Section 10.02. Failure to Exercise Rights 114 Section 10.03. Notices and Delivery 114 Section 10.04. Modification in Writing 116 Section 10.05. Other Agreements 116 Section 10.06. Counterparts 116 Section 10.07. Rights, Powers and Remedies are Cumulative 116 Section 10.08. Continuing Representations 117 Section 10.09. Successors and Assigns 117 Section 10.10. Assignment of Loan Documents by Borrower, Guarantor or Syndication Interests by Lenders 117 Section 10.11. Action by Lenders 119 Section 10.12. Time of Essence 119 Section 10.13. Choice of Law and Forum 119 Section 10.14. Arbitration 119 Section 10.15. WAIVER OF JURY TRIAL 120 Section 10.16. Scope of Approval and Review 120 Section 10.17. Severability of Provisions 120 Section 10.18. Cumulative Nature of Covenants 121 Section 10.19. Costs to Prevailing Party 121 Section 10.20. Expenses 121 Section 10.21. Setoff 123 V Section 10.22. Security and Loan Documentation 123 Section 10.23. Schedules Attached 123 Schedule 2.01(a) - Schedule of Lenders' Proportions in Credit Facility Schedule 2.01(c) - Aggregate Commitment Reduction Schedule Schedule 2.01(c) - Alternate One Aggregate Commitment Reduction Schedule - Alternate One Schedule 3.18 - Schedule of Significant Litigation Schedule 4.15 - Schedule of Spaceleases Schedule 4.16 - Schedule of Equipment Leases and Contracts Schedule 4.22 - Schedule of Trademarks, Patents, Licenses, Franchises, Formulas and Copyrights Schedule 4.23 - Schedule of Contingent Liabilities Schedule 6.04 - Schedule of Remodel Projects Schedule 6.08 - Schedules of Liens Schedule A - Hotel/Casino Property - Description Schedule B - V/P Property - Description Section 10.23. Exhibits Attached 123 Exhibit A - Revolving Credit Note - Form Exhibit B - Swingline Note - Form Exhibit C - Notice of Borrowing - Form Exhibit D - Continuation/Conversion Notice - Form Exhibit E - Compliance Certificate - Form Exhibit F - Closing Pricing Certificate - Form Exhibit G - Authorized Officer Certificate - Form Exhibit H - Closing Certificate - Form Exhibit I - Guaranty - Form Exhibit J - Legal Opinion - Form Exhibit K - Notice of Swingline Advance - Form Exhibit L - Assumption and Consent Agreement - Form Exhibit M - Assignment and Assumption Agreement - Form Exhibit N - Cash Collateral Pledge Agreement - Form VI AMENDED AND RESTATED CREDIT AGREEMENT THIS AMENDED AND RESTATED CREDIT AGREEMENT ("Credit Agreement") is made and entered into as of the 20th day of January, 2009, by and among GOLDEN ROAD MOTOR INN, INC., a Nevada corporation (the "Borrower"), and MONARCH CASINO & RESORT, INC., a Nevada corporation ("Guarantor") and each of the Lenders, as hereinafter defined, WELLS FARGO BANK, National Association, as the swingline lender (herein in such capacity, together with its successors and assigns, the "Swingline Lender"), and WELLS FARGO BANK, National Association, as the issuer of letters of credit following the Restatement Effective Date (in such capacity, together with its successors and assigns, the "L/C Issuer") and WELLS FARGO BANK, National Association, as administrative and collateral agent for the Lenders, Swingline Lender and L/C Issuer (herein, in such capacity, called the "Agent Bank" and, together with the Lenders, Swingline Lender and L/C Issuer collectively referred to as the "Banks"). R E C I T A L S: WHEREAS: A.In this Credit Agreement all capitalized words and terms shall have the respective meanings and be construed herein as hereinafter provided in Section 1.01 of this Credit Agreement and shall be deemed to incorporate such words and terms as a part hereof in the same manner and with the same effect as if the same were fully set forth. B.Borrower owns and operates the Atlantis Hotel & Casino and is a wholly owned subsidiary of MCRI.On or about February 20, 2004, Borrower and MCRI entered into a credit agreement (as amended, the "Existing Credit Agreement") with certain banks, as lenders, described in the Existing Credit Agreement (each individually an "Existing Lender" and collectively the "Existing Lenders") under the terms of which Existing Lenders established a reducing revolving line of credit in favor of Borrower and MCRI in the amount of Fifty Million Dollars ($50,000,000.00) (as amended, the "Existing Bank Loan") as evidenced by a Revolving Credit Promissory Note of even date therewith (the "Existing Note") executed by Borrower and payable to the order of WFB, as agent for the Existing Lenders. C.The Borrower desires to amend, restate and increase the aggregate amount of the Existing Bank Loan, Existing Credit Agreement and Existing Note to refinance certain other Indebtedness owing by Borrower and to provide for the working capital and general corporate needs of the Borrower. D.Banks are willing, subject to the terms, covenants and conditions hereinafter set forth, to amend, restate and increase the aggregate amount of the Existing Bank Loan and establish the Credit Facility in the initial principal amount of Sixty Million Dollars ($60,000,000.00), subject to increase up to Seventy-Five Million Dollars ($75,000,000.00) in accordance with the provisions set forth in Section 2.01(e), including the Swingline Facility to be funded by the Swingline Lender, as a subfacility in the maximum aggregate amount of Four Million Dollars ($4,000,000.00) at any time outstanding and a letter of credit subfacility for the issuance of Letters of Credit up to the maximum aggregate amount of Two Million Five Hundred Thousand Dollars ($2,500,000.00) at any time outstanding, all on the terms and subject to the conditions, covenants and understandings hereinafter set forth and contained in each of the Loan Documents. NOW, THEREFORE, in consideration of the foregoing, and other valuable considerations as hereinafter described, the parties hereto do promise, covenant and agree as follows: 1. DEFINITIONS 1.1.Definitions.For the purposes of this Credit Agreement, each of the following terms shall have the meaning specified with respect thereto, unless a different meaning clearly appears from the context: "Acquisition" means any transaction, or any series of related transactions, consummated after the Restatement Effective Date, by which the Borrower directly or indirectly acquires (i) any real property, (ii) any New Venture or any ongoing business, or (iii) all or substantially all of the assets of any firm, partnership, joint venture, limited liability company, corporation or division thereof, whether through purchase of assets, merger or otherwise. "Adjacent Driveway Property" shall mean the leasehold interest of Borrower in that portion of the Hotel/Casino Property which is designated as Parcel 2 on Schedule A attached hereto and incorporated by reference herein, which leasehold interest is evidenced by the Adjacent Driveway Lease. "Adjacent Driveway Lease" shall mean that certain Lease Agreement and Option to Purchase dated January 29, 2004, by and between BLILP, as lessor, and Borrower, as lessee, pursuant to which, among other things, Borrower is granted a leasehold interest in, and an option to purchase, the Adjacent Driveway Property. 2 "Adjacent Driveway Estoppel" shall mean the Estoppel Certificate executed as of the Closing Date, by Biggest Little City Investments L.P., a Delaware limited partnership, and recorded on February 20, 2004 in the Official Records of Washoe County, Nevada, as Document No. 2996371, pursuant to which: (a) it certified and represented to Agent Bank that the Adjacent Driveway Lease represents the entire agreement between the parties thereto with respect to the Adjacent Driveway Property and supercedes all other previous documents and agreements between them, that the Adjacent Driveway Lease had not been modified, supplemented or amended except as set forth therein and that there are no defaults existing or continuing under any of the provisions of the Adjacent Driveway Lease; and (b) other agreements are made regarding notice to Agent Bank in the event of a default under this Adjacent Driveway Lease, Agent Bank's right to cure and the rights of the Banks and their successors to continue in possession of the Adjacent Driveway Property. "Adjusted EBITDA" shall mean EBITDA less MCRI Corporate Overhead Allocation for the period under review to the extent not deducted from Net Income in the determination of EBITDA. "Affiliate", as applied to any Person, means any other Person directly or indirectly controlling, controlled by, or under common control with, that Person.For the purposes of this definition, "control" (including, with correlative meanings, the terms "controlling", "controlled by" and "under common control with"), as applied to any Person, means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of that Person, whether through the ownership of voting securities or by contract or otherwise. "Agent Bank" shall mean WFB in its capacity as administrative and collateral agent for Lenders, Swingline Lender and L/C Issuer. "Aggregate Commitment" shall mean reference to the aggregate amount committed by Lenders for advance to or on behalf of the Borrower as Borrowings under the Credit Facility in the initial principal amount of Sixty Million Dollars ($60,000,000.00), subject to increase in the amount of up to an additional Fifteen Million Dollars ($15,000,000.00) as provided in Section 2.01(e), in each case as may be reduced from time to time by (i) Scheduled Reductions, (ii) Voluntary Permanent Reductions, and/or (iii) Mandatory Commitment Reductions. "Aggregate Commitment Reduction Schedule" shall mean the schedule setting forth the amount of the Scheduled Reductions as of each Reduction Date under the Credit Facility, which schedule shall be: (i) the Aggregate Commitment Reduction Schedule marked "Schedule 2.01(c)", affixed hereto and by this reference incorporated herein and made a part hereof, or (ii) in the event of occurrence of a Commitment Increase, the Aggregate Commitment Reduction Schedule - Alternate One marked "Schedule 2.01(c) - Alternate One", affixed hereto and by this reference incorporated herein and made part hereof to be completed by Agent Bank and distributed to Borrower and each of the Lenders, evidencing the amount of each Scheduled Reduction following the applicable Commitment Increase Effective Date.In each instance of a Commitment Increase, the amount of the level Scheduled Reductions shall be proportionately adjusted so that the unpaid balance of principal at the Maturity Date is no greater than 62.5% of the sum of the Commitment Increase, plus the amount of any prior Commitment Increase, plus Sixty Million Dollars 3 "Aggregate Outstandings" shall mean collective reference to the sum of the Funded Outstandings, Swingline Outstandings and L/C Exposure as of any given date of determination. "Applicable Margin" means for any Base Rate Loan or LIBOR Loan, the applicable percentage amount to be added to the Base Rate or LIBO Rate, as the case may be, as follows: (i) commencing on the Restatement Effective Date and continuing until June 1, 2009, the Applicable Margins as calculated on the Closing Pricing Certificate to be delivered by Borrower to Agent Bank on the Restatement Effective Date pursuant to Section 3.17(b); provided that in no event shall the Base Rate Margin or the LIBO Rate Margin be less than 3.125% during the period commencing on the Restatement Effective Date and continuing until June 1, 2009; and (ii) commencing on June 1, 2009 and continuing on each Rate Adjustment Date until Bank Facility Termination, the margin rates as set forth in Table One below in each instance based on the Total Leverage Ratio calculated with regard to the Borrower as of each Fiscal Quarter end, commencing with the Fiscal Quarter ending March 31, 2009, together with the immediately preceding three (3) Fiscal Quarters on a four (4) Fiscal Quarter basis: TABLE ONE TABLE TWO Total Leverage Ratio Base Rate Margin LIBO Rate Margin Commitment Percentage Greater than or equal to 2.50 to 1.00 3.375 % 3.375 % 0.80 % Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00 3.125 % 3.125 % 0.750 % Greater than or equal to 1.50 to 1.0 but less than 2.00 to 1.00 2.875 % 2.875 % 0.625 % Greater than or equal to 1.00 to 1.0 but less than 1.50 to 1.00 2.375 % 2.375 % 0.50 % Less than 1.00 to 1.00 2.00 % 2.00 % 0.40 % "Assets" shall mean the total assets of the Borrower determined in accordance with GAAP. 4 "Assignment and Assumption Agreement" shall mean the document evidencing an assignment of a Syndication Interest by any Lender to an Eligible Assignee in the form of the Assignment, Assumption and Consent Agreement marked "Exhibit M", affixed hereto and by this reference incorporated herein and made a part hereof. "Assignment of Rents" shall mean collective reference to the Existing Assignment of Rents as amended by the First Amendment to Assignment of Rents, as it may be further amended, modified, extended, renewed or restated from time to time. "Assumption and Consent Agreement" shall mean the document evidencing an increase of the Aggregate Commitment and assumption of such increase by a Lender or Eligible Assignee pursuant to Section 2.01(e) in the form of the Assumption and Consent Agreement marked "Exhibit L", affixed hereto and by this reference incorporated herein and made a part hereof. "Authorized Officer(s)" shall mean those of the respective officers of Borrower whose signatures and incumbency shall have been certified to Agent Bank and the Banks as required in Section 3.05(iv) of the Credit Agreement with the authority and responsibility to deliver Notices of Borrowing, Continuation/Conversion Notices, Pricing Certificates, Compliance Certificates and all other requests, notices, reports, consents, certifications and authorizations on behalf of Borrower. "Authorized Officer Certificate" shall have the meaning set forth in Section 3.05. "Available Borrowings" shall mean, at any time, and from time to time, the aggregate amount available to Borrower for a Borrowing, a Swingline Advance or issuance of a Letter of Credit not exceeding the amount of the Maximum Availability, as of each date of determination. "Bank Facilities" shall mean collective reference to the Credit Facility, Swingline Facility and L/C Facility. "Bank Facility Termination" shall mean indefeasible payment in full of all sums owing under the Bank Facilities and each of the Loan Documents, the occurrence of the Stated Expiry Date or other termination of all outstanding Letters of Credit, and the irrevocable termination of: (i) the obligation of Lenders to advance Borrowings under the Credit Facility, (ii) the obligation of Swingline Lender to advance Swingline Advances under the Swingline Facility, and (iii) the obligation of L/C Issuer to issue Letters of Credit under the L/C Facility. "Banking Business Day" means (a) with respect to any Borrowing, payment or rate determination of LIBOR Loans, a day, other than a Saturday or Sunday, on which Agent Bank is open for business in San Francisco and on which dealings in Dollars are carried on in the London interbank market, and (b) for all other purposes any day excluding Saturday, Sunday and any day which is a legal holiday under the laws of the States of California and/or Nevada, or is a day on which banking institutions located in California and/or Nevada are required or authorized by law or other governmental action to close. 5 "Bankruptcy Code" shall mean the United States Bankruptcy Code, as amended, 11 U.S.C. Section 101, et seq. "Banks" shall have the meaning set forth in the Preamble to this Credit Agreement. "Base Rate" shall mean, on any day, the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds Rate for such day plus one and one-half percent (1.50%) and (c) one (1) month LIBO Rate for such day (determined on a daily basis as set forth below) plus one and one-half percent (1.50%).As used in this definition, "One Month LIBOR Rate" shall mean, with respect to any interest rate calculation for a Base Rate Loan or other Obligation bearing interest at the Base Rate, a rate per annum equal to the quotient (rounded upward if necessary to the nearest 1/16 of one percent) of (a) the rate per annum referred to as the BBA (British Bankers Association) LIBO RATE as reported on Reuters LIBOR Page 1, or if not reported by Reuters, as reported by any service selected by the Agent Bank, on the applicable day (provided that if such day is not a Banking Business Day for which a LIBO Rate is quoted, the next preceding Banking Business Day for which a LIBO Rate is quoted) at or about 11:00 a.m., London time (or as soon thereafter as practicable), for Dollar deposits being delivered in the London interbank eurodollar currency market for a term of one month commencing on such date of determination, divided by (b) one (1) minus the LIBOR Reserve Percentage in effect on such day.If for any reason rates are not available as provided in clause (a) of the preceding sentence, the rate to be used in clause (a) shall be, at the Agent Bank’s discretion (in each case, rounded upward if necessary to the nearest 1/16 of one percent), (i) the rate per annum at which Dollar deposits are offered to the Agent Bank in the London interbank eurodollar currency market or (ii) the rate at which Dollar deposits are offered to the Agent Bank in, or by the Agent Bank to major banks in, any offshore interbank eurodollar market selected by the Agent Bank, in each case on the applicable day (provided that if such day is not a Banking Business Day for which Dollar deposits are offered to the Agent Bank in the London interbank eurodollar currency market, the next preceding Banking Business Day for which Dollar deposits are offered to the Agent Bank in the London interbank eurodollar currency market) at or about 11:00 a.m., London time (or as soon thereafter as practicable) (for delivery on such date of determination) for a one (1) month term. "Base Rate Loan" shall mean reference to that portion of the unpaid principal balance of the Credit Facility bearing interest with reference to the Base Rate plus the Applicable Margin. "BLILP" shall mean Biggest Little Investments L.P., a Delaware limited partnership. 6 "Borrower" shall mean Golden Road Motor Inn, Inc., a Nevada corporation. "Borrowing(s)" shall mean such amounts as Borrower may request from Agent Bank from time to time to be advanced under the Credit Facility by Notice of Borrowing in the manner provided in Section 2.03 or at the request of Agent Bank pursuant to Section 2.08 or Section "Breakage Charges" shall have the meaning set forth in Section 2.07(c) of the Credit Agreement. "Capital Expenditures" shall mean, for any period, without duplication, the aggregate of all expenditures (whether paid in cash or accrued as liabilities during that period and including Capitalized Lease Liabilities) by Borrower during such period that, in conformity with GAAP, are required to be included in or reflected by the property, plant or equipment or similar fixed or capital asset accounts reflected in the balance sheet of Borrower (including equipment which is purchased simultaneously with the trade-in of existing equipment owned by Borrower to the extent of (a) the gross amount of such purchase price less (b) the cash proceeds of trade-in credit of the equipment being traded in at such time), but excluding capital expenditures made in connection with the replacement or restoration of assets, to the extent reimbursed or refinanced from insurance proceeds paid on account of the loss of or damage to the assets being replaced or restored, or from awards of compensation arising from the taking by condemnation of or the exercise of the power of eminent domain with respect to such assets being replaced or restored. "Capital Proceeds" shall mean the Net Proceeds available to Borrower from (i) partial or total condemnation, eminent domain or destruction of any part of the Collateral or by settlement in lieu of condemnation or eminent domain proceedings, (ii) insurance proceeds (other than rent insurance and business interruption insurance) received in connection with damage to or destruction of the Collateral, (iii) the sale or other disposition of any portion of the Collateral in accordance with the provisions of this Credit Agreement (not including, however, any proceeds received by Borrower from a sale, condemnation, damage or destruction of FF&E or other personal property if such FF&E or other personal property is replaced by items of equivalent value or utility, in each case such exclusion to apply only during any period in which no Default in the payment of any principal or interest owing under the terms of the Bank Facilities or an Event of Default has occurred and is continuing), and (iv) any other extraordinary receipt of proceeds not in the ordinary course of business and treated, for accounting purposes, as capital in nature, other than capital contributions made by MCRI to the Borrower. "Capitalized Lease Liabilities" means all monetary obligations of the Borrower under any leasing or similar arrangement which, in accordance with GAAP, would be classified as capitalized leases, and, for purposes of this Credit Agreement, the amount of such obligations shall be the capitalized amount thereof, determined in accordance with GAAP, and the stated maturity thereof shall be the date of the last payment of rent or any other amount due under such lease prior to the first date upon which such lease may be terminated by the lessee without payment of a penalty. 7 "Cash" shall mean, when used in connection with any Person, all monetary and non-monetary items owned by that Person that are treated as cash in accordance with GAAP. "Cash Collateral Account" shall mean the restricted depository savings account to be established by Borrower or Agent
